DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to application 	16/732,281 entitled "SYSTEMS AND METHODS FOR CLAIMS PROCESSING" filed on December 31, 2019 with claims 1 to 20 pending.
Status of Claims
Claims 1-10 and 12 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2020  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed October 18, 2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed May 18, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 for additional information regarding Patent Subject Matter Eligibility Guidance.
Claims 1-20 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“receiving historical data comprising historical policyholder data, historical policy data, historical claim data, historical claimant data….” 
“converting the unstructured historical data into structured historical data”
“receiving a claim…”
“applying a set of automated rules for identifying claims….”
“evaluating at least a portion of the claim data for fraud….”
“evaluating at least a portion of the claim data for medical management….”
These limitations clearly relate to managing transactions/interactions between policyholder/claimant and/or insurance processor.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving historical … policyholder data or applying a set of   rules for identifying claims recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processors and one or more storage devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “training”, “model”: 
merely applying the machine learning activities to the abstract idea.
Any alleged additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[34] A user device 110 may be any computer device capable of accessing any of the other systems, such as by running a client application or other software, like a web browser or web-browser-like application…[38] model creation system may be adapted to create any type of model…[39] Any type of suitable storage system may be used, e.g., a database, file system, etc. If a database is user, the database may be any type of database.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
A judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2-5: 
“training”, “model”: 
merely applying the machine learning activities to the abstract idea.
Claim 6: 
“interactive graphical user interface”: 
merely applying the user interface technologies to the abstract idea.
Claim 7-8: (none found: does not include additional elements and merely narrows the abstract idea)
Any alleged additional elements  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[34] A user device 110 may be any computer device capable of accessing any of the other systems, such as by running a client application or other software, like a web browser or web-browser-like application…[38] model creation system may be adapted to create any type of model…[39] Any type of suitable storage system may be used, e.g., a database, file system, etc. If a database is user, the database may be any type of database.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 9 recites: 
 “receiving historical data comprising historical policyholder data….”
“converting the unstructured historical claim data into structured historical claim data.”
“applying a set of automated rules for identifying claims….”
“evaluating at least a portion of the claim data for manual review…”
These limitations clearly relate to managing transactions/interactions between policyholder/claimant and/or insurance processor.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving … historical policyholder data or applying a set of   rules for identifying claims recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“training at least one machine-learning model”: 
merely applying the machine learning activities to the abstract idea.
Any alleged additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[34] A user device 110 may be any computer device capable of accessing any of the other systems, such as by running a client application or other software, like a web browser or web-browser-like application…[38] model creation system may be adapted to create any type of model…[39] Any type of suitable storage system may be used, e.g., a database, file system, etc. If a database is user, the database may be any type of database.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
A judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 10: 
“machine-learning model”: 
merely applying the machine learning activities to the abstract idea.
Claim 11: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 12: 
“machine-learning model”: 
merely applying the machine learning activities to the abstract idea.
Claim 13-20: (none found: does not include additional elements and merely narrows the abstract idea)
Any alleged additional elements  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[34] A user device 110 may be any computer device capable of accessing any of the other systems, such as by running a client application or other software, like a web browser or web-browser-like application…[38] model creation system may be adapted to create any type of model…[39] Any type of suitable storage system may be used, e.g., a database, file system, etc. If a database is user, the database may be any type of database.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[34] A user device 110 may be any computer device capable of accessing any of the other systems, such as by running a client application or other software, like a web browser or web-browser-like application…[38] model creation system may be adapted to create any type of model…[39] Any type of suitable storage system may be used, e.g., a database, file system, etc. If a database is user, the database may be any type of database.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Enck ("TECHNIQUES TO PROVIDE REAL-TIME PROCESSING ENHANCEMENTS AND MODELING FOR DATA ANOMALY DETECTION PERTAINING TO MEDICAL EVENTS USING DECISION TREES", U.S. Publication Number: 20170091642 A1),in view of Ellingsworth (“METHOD AND SYSTEM FOR CLASSIFYING DOCUMENTS”, U.S. Publication Number: 20070282824 A1)


Regarding Claim 1, 
Enck teaches,
historical external data, wherein the historical data includes structured historical data and unstructured historical data; converting the unstructured historical data into structured historical data; the converted structured historical claim data;
(Enck [0117] systems may be utilized to process historical events
Enck [0034] data may have been ...received as inputs from an external system or device 
Enck [0032] unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically according to one or more dimensions (e.g., parameters, attributes, and/or variables).)
receiving a claim, the claim comprising claim data;
(Enck [0117] systems discussed herein may assign a probability of occurrence to medical/pharmacy claim lines based on an individual's personal medical history)
Enck does not teach receiving historical data comprising historical policyholder data, historical policy data, historical claim data, historical claimant data; training a fraud detection model using the received historical data; training a medical management model using the received historical data; applying a set of automated rules for identifying   claims that require non-straight through processing to at least a portion of the claim data;  evaluating at least a portion of the claim data for fraud using the fraud detection model; and evaluating at least a portion of the claim data for medical management using the medical management model.
Ellingsworth teaches,
receiving historical data comprising historical policyholder data, historical policy data, historical claim data, historical claimant data;
(Ellingsworth [0082]  files serve as an example of historical activity. 
Ellingsworth [0083] Patterns with high historical success also have a high potential for future relevance
Ellingsworth [0038] for storing data indicative of the plurality of claim files....indicative of a plurality of claim events....for comparing event terms ... having associated collection potentials statistics; and for utilizing the collection potential statistics and corresponding policies insuring against losses resulting from non collection of claims. 
Ellingsworth [0050]  claimant name)
 training a fraud detection model using the received historical data; 
(Ellingsworth [0066] electronic data record from the training set is submitted to classification process 
Ellingsworth [0007]  creates the rules for identifying and classifying a set of documents relative to their saliency to an claim, whether financial, legal, fraud or insurance claim. 
Ellingsworth [0027]  classifies and generates a score representing the probability for ...fraud 
Ellingsworth [0055] for fraud analysis 
Ellingsworth [0056] fraud investigation
Ellingsworth [0082]  files serve as an example of historical activity.)
training a medical management model using the received historical data
(Ellingsworth [0082]  files serve as an example of historical activity. 
Ellingsworth [0066] electronic data record from the training set is submitted to classification process 
Ellingsworth [0051]  client data may be indicative of ... medical payments)
applying a set of automated rules for identifying   claims that require non-straight through processing to at least a portion of the claim data;
(Ellingsworth [0048] Subrogation case 201 file 205 and file 206 are converted by either an automatic operation such as optical character recognition
Ellingsworth [0069]  enters the data electronically to digitally transform the data into an electronic data record representing one or more categories
Ellingsworth [0044]  System 200 isolates each situation in a claim with subrogation opportunity and then screens for claims having selected features. The technique relies on the extraction and transformation 207 
Ellingsworth [0045] The transformation 207 of claim files provides an opportunity for human analysis wherein the process 200 allows for manually classifying files into 3 groups: (a) researching files that have actual subrogation collection potential, (b) researching files with no potential, (c) establishing an uncertainty group or ‘don't know’ pile for reports where information is incomplete, ambiguous or requires further consultation with claim specialists.)
 evaluating at least a portion of the claim data for fraud using the fraud detection model; and evaluating at least a portion of the claim data for medical management using the medical management model.
(Ellingsworth [0008]  for new classification models. ....For each new set of documents the invention first models a data set of features, concepts and terms to find rules and then checks how well the rules identify or classify documents within the same class of collected cases.
Ellingsworth [0051]  Such client data may be indicative of ... medical payments
Ellingsworth [0055]  string may be considered a recognizable item for fraud analysis
Ellingsworth [0056]  within a domain (a domain is for example the insurance field, fraud investigation or a subclass such a subrogation claim). 
Examiner notes several "models" exist. Elements may be evaluated under different models or domains. )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the document classification teachings of Ellingsworth     “for classifying insurance files for identification, sorting and efficient collection of subrogation claims.” (Ellingsworth [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. document classification) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “for fraud analysis.” Ellingsworth [0055])
Regarding Claim 2, 
Enck and Ellingsworth teaches the case processing system of Claim 1 as described earlier.
Enck  teaches,	
the converted structured historical claim data
(Enck [0117] systems may be utilized to process historical events
Enck [0032] unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically according to one or more dimensions (e.g., parameters, attributes, and/or variables).)
Enck does not teach wherein the operations further comprise training a litigation likelihood model using the received historical data
Ellingsworth teaches,
wherein the operations further comprise training a litigation likelihood model using the received historical data
(Ellingsworth [0082]  files serve as an example of historical activity. 
Ellingsworth [0066] electronic data record from the training set is submitted to classification process 
Ellingsworth [0007]  creates the rules for identifying and classifying a set of documents relative to their saliency to an claim, whether financial, legal, fraud or insurance claim. 
Ellingsworth [0043] Routing for example may include a litigation department
Ellingsworth [0060] subrogation claim such as legal issues (e.g. whether contributory negligence applies, statutes of limitations, jurisdictional requirements))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the document classification teachings of Ellingsworth     “for classifying insurance files for identification, sorting and efficient collection of subrogation claims.” (Ellingsworth [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. document classification) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “for fraud analysis.” Ellingsworth [0055])
Regarding Claim 3, 
Enck and Ellingsworth teaches the case processing system of Claim 1 as described earlier.
Enck  teaches,	
the converted structured historical claim data
(Enck [0117] systems may be utilized to process historical events
Enck [0032] unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically according to one or more dimensions (e.g., parameters, attributes, and/or variables).)
Enck does not teach wherein the operations further comprise training a litigation cost model using the received historical data  
Ellingsworth teaches,
wherein the operations further comprise training a litigation cost model using the received historical data  
(Ellingsworth [0082]  files serve as an example of historical activity. 
Ellingsworth [0066] electronic data record from the training set is submitted to classification process 
Ellingsworth [0007]  creates the rules for identifying and classifying a set of documents relative to their saliency to an claim, whether financial, legal, fraud or insurance claim. 
Ellingsworth [0043] Routing for example may include a litigation department
Ellingsworth [0060] subrogation claim such as legal issues (e.g. whether contributory negligence applies, statutes of limitations, jurisdictional requirements) 
Ellingsworth [0027] determining the pursuit potential and/or the cost of collection)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the document classification teachings of Ellingsworth     “for classifying insurance files for identification, sorting and efficient collection of subrogation claims.” (Ellingsworth [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. document classification) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “for fraud analysis.” Ellingsworth [0055])

Regarding Claim 6, 
Enck and Ellingsworth teaches the case processing system of Claim 1 as described earlier.
Enck teaches,
 wherein the operations further comprise generating an interactive graphical user interface to display claims identified as non-straight through processing claims based on the automated rules, claims identified as needing review for fraud, and claims identified as needing medical management.
(Enck [0099]  user interface windows presented to the user 
Enck [0119] flagging medical claims associated with events for review 
Enck [0034] turning raw data into processed data based on one or more rules implemented by the server)
Regarding Claim 7, 
Enck and Ellingsworth teaches the case processing system of Claim 1 as described earlier.
Enck  does not teach   historical data is aggregated to a claim granularity.
Ellingsworth teaches,
  historical data is aggregated to a claim granularity.
(Ellingsworth [0032] producing ...lists of collection potential claims
Ellingsworth [0082] files serve as an example of historical activity
Ellingsworth [Abstract] identify the selected claims)
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the document classification teachings of Ellingsworth     “for classifying insurance files for identification, sorting and efficient collection of subrogation claims.” (Ellingsworth [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. document classification) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “for fraud analysis.” Ellingsworth [0055])

Regarding Claim 8, 
Enck and Ellingsworth teaches the case processing system of Claim 1 as described earlier.
Enck teaches,
     wherein   the historical data is aggregated to a claimant granularity.
(Enck [0031] database containing individual data records
Enck [0117] medical/pharmacy claim lines based on an individual's personal medical history 
Enck [0032]  unstructured time stamped data may be aggregated
Enck [0094]  a continuous query can perform aggregations)
Claim 9 is rejected on the same basis as Claim 1.




Claims 4, 5, 10, 12-14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Enck and Ellingsworthin view of Galia (“SYSTEM TO PREDICT FUTURE PERFORMANCE CHARACTERISTIC FOR AN ELECTRONIC RECORD”, U.S. Publication Number: 20180107734 A1)









Regarding Claim 4, 
Enck and Ellingsworth teaches the case processing system of Claim 1 as described earlier.
Enck teaches,
using the received historical data and the converted structured historical claim data.
(Enck [0117] systems may be utilized to process historical events
Enck [0032] unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically according to one or more dimensions (e.g., parameters, attributes, and/or variables).)
Enck  does not teach wherein the operations further comprise training at least one of the following: an indemnity cost model, a medical bill cost model, a disability cost model, and a wage cost model. 
Ellingsworth teaches,
wherein the operations further comprise training.
(Ellingsworth [0066] electronic data record from the training set is submitted to classification process)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the document classification teachings of Ellingsworth     “for classifying insurance files for identification, sorting and efficient collection of subrogation claims.” (Ellingsworth [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. document classification) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “for fraud analysis.” Ellingsworth [0055])
Ellingsworth does not teach further comprising at least one of the following: an indemnity cost model, a medical bill cost model, a disability cost model, and a wage cost model.
Galia teaches,	
  further comprising at least one of the following: an indemnity cost model, a medical bill cost model, a disability cost model, and a wage cost model.
(Galia [0029]  medical costs 
Galia [0053] volatility may be considered a measure of the surprise medical and indemnity exposure of a claim. The volatility of a claim may be related to the predictability of the payments
Galia [0080]  wage levels
Galia [0030]  permanent disability, the costs of the claim would be substantially higher)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 5, 
Enck and Ellingsworth teach the case processing system of Claim 1 as described earlier.
Enck  teaches,
further comprising a medical bill fraud detection model for detecting when a claim with at least one medical bill is fraudulent,
(Enck [0125]   decision tree may be used to detect fraudulent claims based on a likelihood or probability of occurrence for the particular medical history event modeled.)
Enck  does not teach wherein the operations further comprise training; a non-medical bill fraud detection model for detecting when a claim without medical bills is fraudulent.
Ellingsworth teaches,
wherein the operations further comprise training 
(Ellingsworth [0066] electronic data record from the training set is submitted to classification process)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the document classification teachings of Ellingsworth     “for classifying insurance files for identification, sorting and efficient collection of subrogation claims.” (Ellingsworth [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. document classification) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “for fraud analysis.” Ellingsworth [0055])
Ellingsworth does not teach a non-medical bill fraud detection model for detecting when a claim without medical bills is fraudulent.
Galia teaches,	
    a non-medical bill fraud detection model for detecting when a claim without medical bills is fraudulent.
(Galia [0042]  a business insurance policy, an automobile insurance policy, a home insurance policy
Galia [0104] facilitate predictions of volatility for insurance claims ...fraud related data)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 10, 
Enck and Ellingsworth teach the case processing system of Claim 9 as described earlier.
Enck teaches,
       wherein the model comprises a fraud detection model, and wherein the review comprises reviewing the claim for fraud.
(Enck [0119] flagging medical claims associated with events for review 
Enck [0117]  assignment of the probabilities will serve two purposes: (1) it will help flag claims so that they can be reviewed for possible fraud prior;)
Enck does not teach at least one machine-learning model
Galia teaches,
at least one machine-learning model
(Galia [0100] a claim volatility tool machine learning cluster analysis)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 12, 
Enck  teaches the case processing system of Claim 9 as described earlier.
Enck teaches,
wherein the model comprises a medical management model, and wherein the review comprises reviewing the claim for medical management.
(Enck [0117] assign a probability of occurrence to medical/pharmacy claim lines based on an individual's personal medical history 
Enck [0119] flagging medical claims associated with events for review)
Enck does not teach at least one machine-learning model
Galia teaches,
at least one machine-learning model
(Galia [0100] a claim volatility tool machine learning cluster analysis)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])

Regarding Claim 13, 
Enck and Ellingsworth teaches the case processing system of Claim 9 as described earlier.
Enck does not teach wherein the unstructured claim data comprises spoken audio related to the claim, and wherein the conversion of the unstructured claim data into structured claim data comprises analyzing the audio to determine a sentiment value.
Galia teaches,
  wherein the unstructured claim data comprises spoken audio related to the claim, 
(Galia [0043]  Unstructured data includes raw information, including...audio files
Galia  [0029]  cost of resolving many insurance claims)
and wherein the conversion of the unstructured claim data into structured claim data comprises analyzing the audio to determine a sentiment value.
(Galia [0043]   Unstructured data includes ....audio files, video files, and other forms of raw data. Note that some or all of the data in the data warehouse 101 might be analyzed by the text mining platform 150.
Galia [0110]  parameters can be selected from any of the structured data parameters stored in the present system, whether the parameters were input into the system originally in a structured format or whether they were extracted from previously unstructured text
Galia [0042] insurance applications might be associated with...a sentiment analysis)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 14, 
Enck and Ellingsworth teaches the case processing system of Claim 9 as described earlier.
Enck does not teach wherein the unstructured claim data comprises adjuster notes related to the claim.
Galia teaches,
wherein the unstructured claim data comprises adjuster notes related to the claim.
(Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms. 
Galia [0043]  Unstructured data includes raw information, including, for example, computer readable text documents, document images... and other forms of raw data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 16, 
Enck and Ellingsworth teaches the case processing system of Claim 14 as described earlier.
Enck does not teach wherein the conversion of the unstructured claim data into structured claim data comprises extracting sentiment information from the adjusters notes.
Galia teaches,
wherein the conversion of the unstructured claim data into structured claim data comprises extracting sentiment information from the adjusters notes.
(Galia [0043]   Unstructured data includes ....audio files, video files, and other forms of raw data. Note that some or all of the data in the data warehouse 101 might be analyzed by the text mining platform 150.
Galia [0110]  parameters can be selected from any of the structured data parameters stored in the present system, whether the parameters were input into the system originally in a structured format or whether they were extracted from previously unstructured text
Galia [0042] insurance applications might be associated with...a sentiment analysis
Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 17, 
Enck and Ellingsworth teaches the case processing system of Claim 14 as described earlier.
Enck does not teach wherein the conversion of the unstructured claim data into structured claim data comprises extracting prior incident or injury information from the adjusters notes.
Galia teaches,
wherein the conversion of the unstructured claim data into structured claim data comprises extracting prior incident or injury information from the adjusters notes.
(Galia [0043]   Unstructured data includes ....audio files, video files, and other forms of raw data. Note that some or all of the data in the data warehouse 101 might be analyzed by the text mining platform 150.
Galia [0110]  parameters can be selected from any of the structured data parameters stored in the present system, whether the parameters were input into the system originally in a structured format or whether they were extracted from previously unstructured text
Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms.
Galia [0049]   characteristics that might be considered ... include ...whether primary injury is one of the following types: nervous, back sprain, fracture, dislocation, open wounds, musculoskeletal, compensation coverage code  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 20, 
Enck and Ellingsworth teach the case processing system of Claim 14 as described earlier.
Enck does not teach wherein the conversion of the unstructured claim data into structured claim data comprises identifying a loss description topic from the adjusters notes, and wherein identifying a loss description topic comprises performing a topic analysis on historical adjusters notes.
Galia teaches,
  wherein the conversion of the unstructured claim data into structured claim data comprises identifying a loss description topic from the adjusters notes, and wherein identifying a loss description topic comprises performing a topic analysis on historical adjusters notes.
(Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms. 
Galia [0038] the text input data might be associated with an insurance claim note...a loss description 
Galia [0110]  parameters can be selected from any of the structured data parameters stored in the present system, whether the parameters were input into the system originally in a structured format or whether they were extracted from previously unstructured text
Galia [Claim 11] (viii) a cluster analysis)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Enck and Ellingsworth in view of Lewis (“ENTERPRISE FULFILLMENT SYSTEM WITH DYNAMIC PREFETCHING, SECURED DATA ACCESS, SYSTEM MONITORING, AND PERFORMANCE OPTIMIZATION CAPABILITIES”, U.S. Patent Number: 9990636B1)

Regarding Claim 11, 
Enck  teaches the case processing system of Claim 10 as described earlier.
Enck  does not teach wherein the historical data comprises data for claims that were fraudulent and data for claims there were not fraudulent, the method further comprising: calculating a median time for historical claims to be identified as fraudulent; and limiting data for non-fraudulent claims used to create the model based on the median time.
Lewis teaches,	
  wherein the historical data comprises data for claims that were fraudulent and data for claims there were not fraudulent; and limiting data for non-fraudulent claims 
(Lewis [Col 28, Lines 55-61] customers, such as account holders, may further define, through their customer preferences, whether a service request may be automatically processed or must be approved. Account holders, for example, may define not only the types of requests that are subject to automatic or approval-required processing, but also the amount requested, the location, the authorization level of the particular requester, and various other aspects or attributes of a request well known in the art.
Lewis [Col 29, Lines 39-40] get explicit approval or confirmation from the customer over the phone)
the method further comprising: calculating a median time for historical claims to be identified as fraudulent; 
(Lewis [Col 1, Lines 50-51] insurance...related lines of business
Lewis [Col 48, Line 44]  may also retrieve historical data
Lewis [Col 49, Lines 16-18] determine the average or median time it takes to receive, process and complete a service request related to fraudulent transactions)
used to create the model based on the median time.
(Lewis [Col 41, Lines 33-34]  define each application's security model
Lewis [Col 51, Lines 55-56]  calculate the median response time for all the retrieved requests.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the dynamic prefetching, secured data access, and system monitoring teachings of Lewis     “for providing services to customers in response to customer requests received through one or more channels.” (Lewis [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. dynamic prefetching, secured data access, and system monitoring) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “analytics engine that can dynamically modify the workflows, rules and other parameters of the system during operations in order to optimize system performance.” Lewis [Abstract])
Claims 15, 18, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Enck, Ellingsworth, and Galia  in view of Misra (“INFERRING TYPE CLASSIFICATIONS FROM NATURAL LANGUAGE TEXT”, U.S. Patent Number: 9880997B2)

Regarding Claim 15, 
Enck, Ellingsworth, and Galia   teaches the case processing system of Claim 14 as described earlier.
Enck  does not teach wherein the conversion of the unstructured claim data into structured claim data comprises extracting speed or speed limit information from the adjusters notes. 
Galia teaches,	


  wherein the conversion of the unstructured claim data into structured claim data comprises extracting … information from the adjusters notes.
(Galia [0043]   Unstructured data includes ....audio files, video files, and other forms of raw data. Note that some or all of the data in the data warehouse 101 might be analyzed by the text mining platform 150.
Galia [0110]  parameters can be selected from any of the structured data parameters stored in the present system, whether the parameters were input into the system originally in a structured format or whether they were extracted from previously unstructured text
Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Galia  does not teach extracting speed or speed limit information. 
Misra teaches,	
extracting speed or speed limit information.
(Misra [Col 22, Line 67 to Col 23, Line 1]  a speed or velocity unit (e.g., meter per second, mile per hour, etc.))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the classifications from natural language text teachings of Misra such that   “may obtain text to be processed to infer type classifications associated with terms in the text.” (Misra [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. classifications from natural language text) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “infer type classifications corresponding to terms in the text by performing a type classification technique. … identifies a type relationship between a particular type classification and a particular term based on inferring the one or more type classifications.” Misra [Abstract])
Regarding Claim 18, 
Enck, Ellingsworth, and Galia   teaches the case processing system of Claim 14 as described earlier.
Enck  does not teach wherein the conversion of the unstructured claim data into structured claim data comprises identifying a context score from the adjusters notes. 
Galia teaches,	
wherein the conversion of the unstructured claim data into structured claim data comprises identifying … from the adjusters notes.
(Galia [0043]   Unstructured data includes ....audio files, video files, and other forms of raw data. Note that some or all of the data in the data warehouse 101 might be analyzed by the text mining platform 150.
Galia [0110]  parameters can be selected from any of the structured data parameters stored in the present system, whether the parameters were input into the system originally in a structured format or whether they were extracted from previously unstructured text
Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Galia  does not teach identifying a context score 
Misra teaches,	
identifying a context score
(Misra [Col 3, Lies 44-46]  devices capable of receiving...storing, processing, ...information associated with text 
Misra [Abstract] a context-based analysis a synonym-based analysis
Misra [Col 26, Lines 11-15] a context-based analysis of a term T that is modified by n different modifiers (e.g., appears in n different contexts in the text), client device 210 may calculate a confidence score for a type relationship between the term and a particular type classification)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the classifications from natural language text teachings of Misra such that   “may obtain text to be processed to infer type classifications associated with terms in the text.” (Misra [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. classifications from natural language text) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “infer type classifications corresponding to terms in the text by performing a type classification technique. … identifies a type relationship between a particular type classification and a particular term based on inferring the one or more type classifications.” Misra [Abstract])
Regarding Claim 19, 
Enck, Ellingsworth, Galia, and Mishra   teaches the case processing system of Claim 18 as described earlier.
Enck  does not teach wherein identifying a context score comprises using a model trained on historical adjusters notes. 
Galia teaches,	
comprises using a model trained on historical adjusters notes.
(Galia  [0110]  the predictive model(s) are trained on prior text data
Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Galia does not teach wherein identifying a context score
Misra teaches,
wherein identifying a context score
(Misra [Col 3, Lies 44-46]  devices capable of receiving...storing, processing, ...information associated with text 
Misra [Abstract] a context-based analysis a synonym-based analysis
Misra [Col 26, Lines 11-15] a context-based analysis of a term T that is modified by n different modifiers (e.g., appears in n different contexts in the text), client device 210 may calculate a confidence score for a type relationship between the term and a particular type classification)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the classifications from natural language text teachings of Misra such that   “may obtain text to be processed to infer type classifications associated with terms in the text.” (Misra [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. classifications from natural language text) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “infer type classifications corresponding to terms in the text by performing a type classification technique. … identifies a type relationship between a particular type classification and a particular term based on inferring the one or more type classifications.” Misra [Abstract])

Response to Remarks
Applicant's arguments filed on October 18, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Claims 1-8 stand rejected under 35 USC § 101 as citing multiple statutory categories. Claims 1-8 also stand rejected under 35 USC § 101 as being "software per se." Without admitting the correctness of the rejections, Applicant has amended claim 1 to include additional hardware elements…. Applicant also submits that any judicial exception recited in the claims (which Applicant does not admit) is integrated into a practical application. For example "training”…"
Examiner responds:
Applicant's  amendments rectify the previous “multiple statutory categories,” “software per se,” and “mental processes” rejections. 
However, the limitations still relate to managing transactions/interactions between policyholder/claimant and/or insurance processor.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving … historical policyholder data or applying a set of   rules for identifying claims recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
“Training” a machine learning algorithm is merely applying generic machine learning technology. The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], Storing and retrieving information in memory [Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
Therefore, the rejection under  35 USC § 101 remains.

Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Ellingsworth (“METHOD AND SYSTEM FOR CLASSIFYING DOCUMENTS”, U.S. Publication Number: 20070282824 A1)
Applicant’s arguments, with respect to the rejection of claims under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.
Applicant’s remarks regarding the rejection   made under 35 USC § 102/103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.
Prior Art Cited But Not Applied
























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Venter (“METHOD AND SYSTEM FOR PERFORMING ANALYSIS USING UNSTRUCTURED DATA”, U.S. Patent Number: 10860931B1)   provides performing predictive analysis includes generating, using a computational device, an instance from an unstructured data source. The method further includes associating a variable entity with the instance. The variable entity is associated with an influencer of a set of influencers or a performance indicator of a set of performance indicators. In another example, the method includes determining, using the computational device, a value of the variable entity from the instance based on a value-detection rule and generating, using the computational device, a model associating the set of influencers with the set of performance indicators using the value of the variable entity.  
Ruggieri (“SYSTEM AND METHOD FOR PROVIDING GLOBAL INFORMATION ON RISKS AND RELATED HEDGING STRATEGIES”, U.S. Publication Number: 20050144114 A1)   provides for various analytical tools that allow users to carry on with highly complex analysis of insurance related topics. The range of available analytical tool dynamically varies based on the user's needs and research topics. In accordance with yet another embodiment of the invention, the system provides for a unique interactive workspace that combines the features explained above in a logical manner.  
Basu (“SYSTEM AND METHOD FOR ALLOCATING A FIXED QUANTITY DISTRIBUTED OVER A SET OF QUANTITIES”, U.S. Patent Number: 9678487 B1)   provides allocating a fixed resource includes displaying an interface control in a user interface display. …The operator of the values associated with the at least three continuous value control elements is equal to a fixed quantity. …The method further includes automatically adjusting unlocked continuous value control elements of the at least three continuous value control elements other than the second continuous value control element to maintain the operator of the values associated with the at least three continuous value control elements equal to the fixed quantity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697 
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697